Citation Nr: 1208445	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  05-14 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	Brian M. Epstein, Esquire


ATTORNEY FOR THE BOARD

S. Pflugner



INTRODUCTION

The Veteran served on active military duty from February 1976 to August 1980.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision rating decision by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).  Specifically, in August 2004, the Veteran submitted a claim of entitlement to a rating in excess of 30 percent for his service-connected hiatal hernia.  After this claim was denied in a January 2005 rating decision, the Veteran perfected an appeal.  In October 2010, the Board found that the evidence of record reasonably raised the issue of entitlement to a total rating based on individual unemployability (TDIU).  Because the RO did not develop or adjudicate this claim, the Board found that a remand was required.  As such, although the January 2005 rating decision did not adjudicate a claim of entitlement to TDIU, the Veteran's above-captioned claim arose from that decision.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).

In January 2012, the Veteran submitted a statement wherein he indicated that he was in a motor vehicle accident with the past year that "made all of [his] conditions wors[e]."  The Veteran went on to discuss symptoms that are unrelated to any of his service-connected disabilities.  The Veteran also contemporaneously submitted VA treatment records dated in September 2011.  It is unclear from this statement and the treatment records whether the Veteran is submitting claims of entitlement to increased ratings for each of his already service-connected disabilities, or if he is submitting new claims of entitlement to service connection.  As such, the RO must contact the Veteran to obtain clarification.

The appeal is remanded to the RO. 



REMAND

Generally, VA will award when the evidence shows that a veteran is precluded, by reason of his service-connected disability or disabilities, from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  TDIU benefits are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retention of substantially gainful employment.  38 C.F.R. § 4.16(a).  The relevant issue is not whether the veteran is unemployed or has difficulty obtaining employment, but whether the veteran can perform the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Advancing age, any impairment caused by conditions that are not service-connected, and prior unemployability status must be disregarded when determining whether a veteran currently is unemployable.  38 C.F.R. § 4.16(a).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).

A total disability rating may be assigned, where the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the purposes of determining whether one 60 percent disability or one 40 percent disability exists, the following are considered one disability:  1) disabilities of both upper or lower extremities, including the application of the bilateral factor; 2) disabilities from a common etiology or a single accident; 3) disabilities affecting a single body system; 4) multiple injuries incurred in action; or 5) multiple injuries incurred as a prisoner of war.  38 C.F.R. § 4.16(a).  

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his or her employment and educational history.  38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

Presently, service connection is in effect for coronary artery disease with acute myocardial infarction, status post coronary artery bypass graft, rated as 60 percent disabling; hiatal hernia, rated as 30 percent disabling; and recurrent subluxation of the left shoulder, rated as 20 percent disabling, which meet the schedular percentage requirements as described above.  38 C.F.R. § 4.16(a).  Although the ratings assigned to the Veteran's service-connected disabilities meet the schedular percentages required by the regulations, the evidence of record did not include a competent opinion addressing whether his service-connected disabilities alone prevent him from obtaining and retaining substantially gainful employment.

In November 2004, the Veteran underwent a VA examination.  As a result of this examination, the examiner opined as follows:

In summation, this Veteran's multiple co-morbidities prevent him from gainful employment.  He has not been employed since 1984 due to most likely a combination of his mental health history, which has been the most prevailing factor.  Now, in addition, he has loss of use of left shoulder/arm due to pain, instability, and recent reported fracture from subluxation that is at least as likely as not related to the left shoulder injury that he reported he sustained in the Service.

Please note that I am unable to verify the existence of a fracture to the left shoulder at this time in that the x-ray of the left shoulder is negative (see report).  He has also had complications from...the dilation procedure for correction of the hiatal hernia, mainly a myocardial infarction, requiring coronary artery bypass grafting.  He had preexisting risk factors for the development of a myocardial infarction, however, his myocardial infarction was proximal to his procedure for the treatment of the hiatal hernia.  Note he is an insulin dependent diabetic that likely contributes to his risk of coronary artery disease as well at this time.

The November 2004 VA examiner's opinion considered nonservice-connected disorders in determining whether the Veteran was able to obtain and retain substantially gainful employment.  Consequently, this opinion is inadequate for purposes of determining entitlement to TDIU.  38 C.F.R. § 4.16(a).

Similarly, in August 2007, the Veteran underwent a VA examination.  Therein, the examiner noted that the Veteran had been "retired" for the last 10 years due to multiple medical problems like diabetes mellitus, insulin dependent; coronary artery disease; hyperlipidemia; and "some mental problems."  As this opinion also considered nonservice-connected disorders, it cannot used to ascertain whether the Veteran is unemployable due to his service-connected disabilities alone.  Id.

Following a longitudinal review of the Veteran's claim file, the Board found that the evidence of record was otherwise negative for an opinion as to whether the Veteran's service-connected disabilities alone precluded him from obtaining and retaining substantially gainful employment.  As such, the Board finds that a remand is warranted in order to afford the Veteran a VA examination.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the record before the Board contains insufficient medical information for evaluation purposes).

Additionally, the Board finds that clarification from the Veteran is needed with respect to his post-service employment history.  In May 2005, the Veteran submitted a claim of entitlement to TDIU.  Therein, he indicated that he was self-employed from 1983 to 1984 performing "research."  He also claimed that he left this position due to his service-connected disabilities, and that he did not attempt to obtain employment thereafter.  At various other points throughout the pendency of this appeal, the Veteran asserted that he had been unemployed since 1984.  However, as discussed above, the Veteran reported being "retired" for 10 years during the August 2007 VA examination.  Moreover, during an April 2008 hearing with a Decision Review Officer, the Veteran asserted that his job was "research," and that he had acted in this capacity for 22 years.  As such, the Board finds that the RO must attempt to obtain a detailed, post-service work history from the Veteran.

Accordingly, the case is remanded for the following action:

1.  The RO must provide the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete, with instructions to return the form to the RO, for the purpose of obtaining a detailed, post-service work history.

2.  The RO must then make arrangements with the appropriate VA medical facility for the Veteran to undergo an examination.  After a review of the entire evidence of record, the examiner must provide an opinion as to whether the Veteran is unable to obtain and retain employment consistent with his education and occupational experience due to all of his service-connected disabilities, irrespective of age and any nonservice-connected disorders.  At present service-connection has been granted for coronary artery disease with acute myocardial infarction, status post coronary artery bypass graft, rated as 60 percent disabling; hiatal hernia, rated as 30 percent disabling; and recurrent subluxation of the left shoulder, rated as 20 percent disabling.  A complete rationale for any opinion must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained that shows that notice scheduling the examination was sent to the Veteran's last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Once the above action has been completed, the RO must re-adjudicate the Veteran's claim on appeal, taking into consideration any newly acquired evidence.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

